DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-14 and 17-22 are currently pending.

Response to Arguments
Applicant’s arguments, see pg. 10 (section (ii) midway down the page), first paragraph (Khairkhahan has a helical element and the tether used there is for applying rotational forces to withdraw which would not benefit removal of the Schwartz device), filed 4/20/2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cowley (US 2012/0004647) and Opolski et al. (US 2005/0085843) as evidenced by Goode et al. (US 2013/0079758).  The Office would also like to address the other arguments presented in the response.
On page 7, Applicant argues that there is no teaching or suggestion in Schwartz for securing a tether within the groove for extracting the sensor from the septum and that Schwartz only states that the groove is used to facilitate delivery and implantation.  While Schwartz does teach a method for placing the sensor in the atrial septal wall, there is no mention of a method of withdrawing the sensor.  Applying a technique for removing the sensor however would have been obvious as the use of a known technique to improve similar methods in the same way.  The prior art contained a comparable device that was improved in the same way as the claimed invention.  The comparable device in this case is a septal occluder which is a device used to close defects in the septum.  The occluders typically use similar anchoring techniques such as that provided in the Schwartz reference where anchors sandwich the device on both sides of the atrial wall.  For example, Simon teaches a septal occluder in Fig. 2 and Opolski et al. at Fig. 7 (40 shown sandwiching atrial septal wall 100). Opolski et al. teach that that there is a problem with many of the known occluder delivery systems due to their limited flexibility for positioning or retrieving the implant ([0003]).  Opolski et al. teach a method for delivering, positioning, repositioning, reversibly retrieving and releasing an implant such as a septal occluder ([0008]).  Simon also teaches a method of for retrieving an occluder in an emergency if the deployed device is improperly seated over the septal defect.  Thus, in both cases, methods were introduced to improve comparable devices that are placed in holes in the septal wall.  Additionally, Schwartz does mention that in deploying the left atrial pressure sensor in the septal wall, various deployment mechanisms may be used such as “movably operated distal jaws or any element capable of advancing or disposing of the sensor” ([last sentence of 0128]).  
Applicants argue on page 8 that Najafi is silent with respect to securing a tether to a proximal portion of a wireless and leadless left atrial pressure measurement device.  However, Najafi was not used to teach this feature.  Najafi does discuss wireless and leadless pressure sensors placed in the septal wall between the right and left atrium though and was cited as evidence that the procedure for implanting such a sensor can be reversed so that the anchor or implant can be repositioned or even entirely withdrawn from the body which relates to the fourth step of claims 1 and 14.  Note that Najafi also provides additional evidence for repositioning septal implants.  
Applicant argues on page 9 that it would not have been obvious to combine teachings from different types of implanted devices (Schwartz is directed to LAP sensors while Khairkhahan deals with pacemakers).  The Office disagrees as references such as Najafi (US 2007/0032734) who teaches a transseptal blood pressure sensor (shown at Fig. 5) states that in regards to anchoring methods, other medical device areas may be looked to such as septal occluders and pacemakers (see [0041]).  Thus, the Office believes that a person of ordinary skill in the art would not rule a pacemaker reference for the reason argued.   Applicant also argues that Khairkhahan’s device is mounted in a different way to different tissue.  Although Khairkhahan does use the tether to unscrew an anchor from tissue, it should be noted that Schwartz discloses a screw type anchoring embodiment as well for the LAP sensor in Fig. 3.  Fig. 3 shows an external antenna 68, but the antenna may be internally located in the housing ([0015]).  Khairkhahan also teaches that the device may be placed inside of the heart chamber affixed to heart tissue which would generally be relevant as Schwartz also deals with mounting internally in the heart.  
On page 11, Applicant argues that applying a pulling or twisting motion as taught by Khairkhahan would not uncouple the LAP sensor from the septal wall and points to the embodiment in Schwartz where the antenna is located externally.  This is incorrect in view of Figures 16A to 16D which shows the sensor being anchored against the septal wall where the antenna is located internally.  The ring anchors 65 are connected to springs which allow them to fold.  If one were to reverse the installation and pull on the sensor with a tether attached to groove 60, the rings would fold horizontally or parallel to housing surface 77).  
Finally, on page 12, Applicant argues that the circumferential groove 60 of Schwartz is significantly shallower and narrower than the gap surrounding the thin retrieval feature 220 in Khairkhahan.  However, the Office has reviewed both references and could not find any discussion of dimensions.  Even if the dimensions were correct, these amount to obvious design adjustments.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  the Office suggests changing “including” to “includes” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwartz (US 2002/0077556, cited previously) in view of Opolski et al. (US 2005/0085843), Cowley (US 2012/0004647), Roeder et al. (US 2013/0079870), and Najafi et al. (US 2011/0303229, cited previously) and as evidenced by Goode et al. (US 2013/0079758) and Najafi et al. (2007/0032734, cited previously).
Regarding claim 1, Schwartz discloses a wireless and leadless left atrial pressure measurement device extending through a septal wall into a left atrium of a patient ([0002] discloses an endocardial pressure measurement sensor; [0022] – discloses sensing pressure in a chamber of the heart; [0098]-[0102] disclose an embodiment for congestive heart failure/CHF applications where the sensor can implanted at the fossa ovalis to measure LAP; the sensor is wireless and may include an antenna located in the sensor housing for transmitting data per [0015]; [0104]-[0115] describe two methods for which the sensor is positioned at the fossa ovalis where the sensor is guided/inserted via the right atrium; Fig. 12A shows one embodiment that includes nub that projects outward from the sensor body 52 that includes circumferential groove 60 that facilitates delivery, [0064]).  Schwartz also discloses that in Figures 16A-F, a deployment mechanism 81 is used and shown physically attached to the end of sensor 50.  The deployment mechanism may comprise a movably operated distal jaws or any element capable of advancing or disposing of the sensor 50 from the distal end 79 of the catheter 77 ([0128]).  Schwartz also discloses that at that particular end of the sensor is a notch 58 and a circumferential groove 60 that are provided on an exterior surface of the housing 52 for facilitating delivery and implantation of the sensor 50 ([0064]).
Schwartz et al. disclose how to deliver the device (as supported in the citations above) but do not disclose a method for retrieving the device.  Specifically, Schwartz does not disclose a method comprising:
advancing a catheter situated within a sheath into a right atrium of the patient;
retracting the sheath to expose a tether of the catheter;
securing the tether to a proximal portion of the device;
withdrawing the device through a passage in the septal wall from the left atrium;
situating the device within the sheath; and
retracting the catheter, sheath, and device from the patient.
Applying a technique for removing the sensor however would have been obvious as the use of a known technique to improve similar methods in the same way.  The prior art contained a comparable method that was improved in the same way as the claimed invention (i.e. improved by incorporating a way to remove the sensor from the implant site).  The comparable device in this case is a septal occluder which is a device used to close defects in the atrial septum.  The occluders typically use similar anchoring techniques such as that provided in the Schwartz reference where anchors sandwich the device on both sides of the atrial wall.  For example, Opolski et al. shows septal occluder 40 with anchors that sandwich the device implant on the atrial septal wall 100 in Fig. 7. Opolski et al. teach that that there is a problem with many of the known occluder delivery systems due to their limited flexibility for positioning or retrieving the implant ([0003]).  Opolski et al. teach a method for delivering, positioning, repositioning, reversibly retrieving and releasing an implant such as a septal occluder ([0008]).  Thus, a method was introduced to improve comparable devices that are placed in holes in the septal wall.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Schwartz to include a method of repositioning or retrieval as taught by Opolski et al. because it is the use of known technique to improve similar methods in the same way.  The resulting modification would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Opolski’s method of repositioning or retrieving the implant from the septal wall includes jaws 62 for gripping a knob 48 attached to the septal occluder shown in Fig. 7.  However, other methods of retrieving septal occluders are known in the art.  Cowley teaches a steerable surgical snare (Abstract) where one embodiment shown in Fig. 11 includes: a sheath 1090 for penetrating a body tissue, a catheter 1091 that is passed through the sheath, and a snare loop 1014 inside the catheter ([0147]) for retrieving the implant ([end of [0151]).  Cowley states that any of the snare devices discussed in the application may be used with any of the sheaths/catheters discussed ([0150]).  Cowley also states that the retrieval device may be used for retrieving a septal occluder ([0131]).  A snare loop 914 is shown in Figure 9A retrieving an object 925 in the shape of a ball and it is taught at [0014] that the snare may also be retracted into the sheath or delivery tube along with the object that was snared.  However, retrieval snares are also known in the art for their ability to grasp other shapes such as a knob as evidenced by the Goode reference (see Fig. 14 where the retrieval snare 96 is used to grab onto a knob 103).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Schwartz to use a tether/snare type retrieval tool as taught by Cowley and evidenced by Goode for removing the LAP sensor of Schwartz because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Opolski, Cowley, and Goode do not teach that the sheath may be retracted to expose the snare/tether of the catheter.  However, this option for exposing a tether/snare was known in the arts at time of the invention.  Roeder et al. (US 2013/0079870) teach a snare catheter placed within a sheath where the snare may be exposed by pulling back the sheath (see [0077] – “Pulling back a sheath may expose the catheter 82 to allow a physician to snare and withdraw the preloaded catheter through a sheath”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Schwartz such that adding a method of retracting a device from the septal wall of the left atrium would include the step of retracting a sheath as taught by Roeder to expose a tether/snare because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Schwartz, Opolski, Cowley, and Goode do not specifically state that the catheter is advanced into the right atrium to withdraw the device from the left atrium.  Schwartz’s method of positioning the sensor requires advancing the positioning hardware into the right atrium for placement of the pressure sensor in the septal wall between the right and left atrium, leaving a portion of the sensor exposed to the left atrium for pressure measurements and a portion extending into the right atrium (Fig. 16F).  Application of the retrieval tool taught by the combination of Opolski, Cowley, and Goode by returning to the right atrium via the same path as placement would have been obvious to person having ordinary skill in the art at the time of the filing of the invention for several reasons:  
It would have been obvious to approach from the right atrium given a finite number of predictable solutions.  Schwartz’s sensor, when placed in septum between the right and left atrium, can only be grasped from two sides.  Looking at Fig. 16F of Schwartz, one may grasp the sensor from the left or right atrium shown in the picture.  There are no other directions to approach the sensor for retrieval given K’s method.  A person of ordinary skill in the art would have settled on an approach from the right atrium (left side in the picture) in light of the groove feature (60) already built onto Schwartz that could be used as a grasping point for the snare/tether taught by Cowley and the fact that an approach from the right atrium is already possible given its use for placement of the sensor.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense
The Najafi ‘229 reference teaches that an approach from the right atrium for an implant positioned in the septal wall between the right and left atrium would have been obvious for retrieving the implant to a person of ordinary skill in the art at the time of the filing of the invention.  Najafi ‘229 teaches a delivery system for a medical implant (Abstract) and in particular a sensor for measuring pressure in the left atrium (see [0004] and [0009] reference to wireless sensors).  Najafi references other patent documents for examples of wireless/leadless pressure sensors at [0004] (for example Najafi ‘734 is referred to; Fig. 5 and [0022]-[0024] in this reference shows one such sensor for placement in the septum between the right and left atrium).  A catheter 14 and sheath 16 in Najafi ‘229 is used to place a sensor held inside the catheter in a transseptal location (see Fig. 3) by traversing the patient’s arterial system into the right atrium, puncturing the septum and pushing the delivery system through the wall as shown in Fig. 3 and then withdrawing the delivery mechanism (see [0038] – [0039]).  These steps use the same approach as in Schwartz for delivering a transseptal pressure sensor.  In addition, Najafi et al. includes the following teaching at [0040], “-the entire procedure can be reversed, so that the anchor 10 and its implant 12 can be repositioned or even entirely withdrawn from the body.”  Thus, Najafi teaches that the instrument for locating the sensor can be used to remove the sensor using the same access to the right atrium.  Although Najafi et al. use a different removal tool for a transseptal wireless left atrium pressure sensor, the technique of using the same approach (right atrium) for placement and removal was known in the arts at the time of the invention.  Again, the same argument (obvious to try among a known finite number of solutions) is equally applicable here in view of Najafi as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  
Regarding claim 2, Cowley teaches wherein withdrawing the device comprises applying traction to the device using the tether to withdraw the device through the septal wall into the right atrium (traction was interpreted as pulling or drawing an object, the previously cited sections of Cowley in the claim 1 rejection above teach that the implanted device may be drawn back into the sheath).  The rationale for modifying remains the same.
Regarding claim 3, Schwartz as modified above would teach wherein situating the device within the sheath comprises applying countertraction to the device using the sheath (This would occur when applying traction to the device with the snare, when Schwartz’s anchoring loops contact the sheath, the sheath would apply countertraction to those loops forcing them down into the sheath during retrieval).  The rationale for modifying remains the same.
Regarding claim 4, Schwartz as modified above teaches wherein the proximal portion including a proximal coupling feature and securing the tether to the device comprises securing the tether to the proximal coupling feature (as discussed in the claim 1 rejection, Schwartz’s groove 60 is the proximal coupling feature; in the modification to Schwartz, Cowley’s snare/tether would loop around this groove).  The rationale for modifying remains the same.
Regarding claim 5, Schwartz discloses wherein the proximal coupling feature is one of a knob, a disc, or an extension plug (the left end of sensor 50 shows a knob with a groove 60). 
Regarding claim 6, Schwartz discloses wherein the device includes a plurality of anchoring elements, each of the plurality of anchoring elements being in a deployed state when the device is disposed through the septal wall and in an undeployed state when the device is situated within the sheath (see Figs. 16A-16G which shows anchors 65 in an undeployed state in Fig. 16A and a deployed state in Fig. 16G).  
Regarding claim 7, Schwartz as modified in the claim 1 rejection would teach wherein situating the device within the sheath comprises applying first countertraction to the sheath to situate a first anchoring element of the plurality of anchoring elements within the sheath (same argument as in claim 3 where when the sheath makes contact with the anchoring rings, the rings would fold into the sheath given that each anchoring ring 65 is connected to the housing via a spring 67).  The rationale for modifying remains the same.
Regarding claim 8, Schwartz as modified in the claim 1 rejection teach wherein situating the device within the sheath further comprises applying second countertraction (assuming this means countertraction to the sheath) to situate a second anchoring element of the plurality of anchoring elements within the sheath (the same argument in claim 3 and 7 would apply as the device is pulled further into the sheath which would fold the distal anchors into the sheath as the sensor is pulled from the septal wall using the snare/tether of Cowley).  The rationale for modifying remains the same.
Regarding claim 9, Schwartz also teaches wherein the first anchoring element is a proximal anchoring element and the second anchoring element is a distal anchoring element (see Figure 16G where the anchors on the right are distal and the anchors on the left are proximal).   
Regarding claim 10, Schwartz also teaches wherein when the device is situated within the sheath, at least one anchoring element of the plurality of anchoring elements is in a folded configuration and extends in a proximal direction within the lumen (see Fig. 16A where the left anchors are folded in proximal direction in the lumen of the sheath, note the claim does not specify whether this is during deployment or delivery). 
Regarding claim 11, Schwartz also teaches wherein when the device is situated within the sheath, at least one anchoring element of the plurality of anchoring elements is in a folded configuration and extends in a distal direction within the lumen (the distal anchors would point in the distal direction at least during retrieval when the sensor is pulled back into the sheath).  
Regarding claim 12, Schwartz discloses wherein each of the plurality of anchoring elements is biased into the deployed state ([0029] – “A resilient member, such as a biasing spring, is connected to the housing and the ring member for resiliently biasing the ring member to the housing. Alternatively, both the housing and ring members are made of the shape memory material, such as nitinol, which allow for the ring members to be moved between the collapsed position and the deployed position without a biasing spring”).  
Regarding claim 13, Schwartz discloses wherein at least a portion of the plurality of anchoring elements are disposed in the right atrium when the device is in the atrial septum (Fig. 16F shows anchors on both sides of the septum when the sensor delivery is completed).  
Claim 14 is rejected using a combination of the argument and citations used in the rejection of claims 1, 2, and 3 above. 
Regarding claim 17, Schwartz discloses wherein the anchoring element is one of a plurality of anchoring elements (see Fig. 16A where a plurality of anchors 65 are shown on the pressure sensing device),  at least a portion of the plurality of anchoring elements being in a deployed state within the right atrium when the device is disposed through the passage in the septal wall into the atrial septum (Fig. 16F shows the device deployed in the septal wall and the anchors on the left which are in the right atrium are deployed), the plurality of anchoring elements compressed into an undeployed state when the device is situated within the sheath (Fig. 16A shows the anchors compressed in the sheath 70).  The rationale for modifying remains the same.
Claim 18 is rejected using the same argument for claim 9.
Regarding claim 19, Schwartz discloses wherein when the device is situated within the sheath, the proximal anchoring element extends in a proximal direction within the lumen (at least Fig. 16C shows the proximal anchors on the left pointing in the proximal direction when in the sheath, note the claim does not specify whether this is during deployment or delivery).
Regarding claim 20, Schwartz discloses wherein, when the device is situated within the sheath, the distal anchoring element extends in a distal direction within the lumen (see at least Fig. 16A and the position of the distal anchors on the right).   
Regarding claim 21, Cowley teaches wherein the tether includes a distal end formed in a snare loop (see at least snare loop 1013 in Fig. 10).  The rationale for modifying remains the same.
Regarding claim 22, Cowley as evidenced by Goode teaches wherein the securing the tether to the proximal portion of the device includes attaching the snare loop to proximal coupling feature on the proximal portion of the device (Schwartz was modified to include a removal method where Cowley’s snare loop would be capable of attaching to the knob on the proximal side of Schwartz’s sensor). The rationale for modifying remains the same.

Conclusion
All claims are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791